Citation Nr: 0701562	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-41 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to March 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of March 2004 and July 2005 rating decisions of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The PTSD claim is remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Tinnitus is not shown to be etiologically related to active 
duty.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Tinnitus

Service connection was granted for bilateral sensorineural 
hearing loss based in part on service medical records 
demonstrating high frequency hearing loss, right ear, upon 
separation, resolving any reasonable doubt against service 
connection in the veteran's favor.  See March 2003 rating 
decision.  In this appeal, the veteran contends that his 
tinnitus, too, is the result of active duty in the Vietnam 
era, a part of which was served in the Republic of Vietnam 
(July 1966 to May 1967), near combat zones or in a combat-
like environment.  He reportedly was a "company clerk," and 
his primary military occupational specialty (MOS) was in 
administration, according to Form DD 214.  Nonetheless, he 
reports that he also performed "field" duties (such as 
"tagging" bodies; moving wounded soldiers; guard duty; 
radio watch) and that he recalls having had "sea shell," 
"cricket," or "buzzing" noise in Vietnam.  He reported 
noise exposure, for instance, in connection with his PTSD 
claim, being on a tank that hit a landmine.  Notwithstanding 
the lack of explicit notation of hearing loss or tinnitus in 
the service medical records, the veteran is competent to 
report the circumstances of his service in Vietnam and when 
he first experienced symptoms like "buzzing" noise.         

The record, however, also reflects history of post-service 
noise exposure that has bearing on the issue of etiology of 
present tinnitus.  The veteran reportedly has operated his 
own business, a welding shop, since 1984, and his job is in 
construction, although, again, he maintains that tinnitus 
symptoms began well before then.  There also is a history of 
recreational noise exposure, although he states that his most 
significant noise exposure was in Vietnam.  In his June 2004 
notice of disagreement, he said that he has engaged in 
hunting, but only sporadically - in the past year, he fired 
one shot at a deer; he has hunted for 10 years, but did not 
shoot at all during "many" of those years; he has not 
hunted birds for three years, and before then, hunted only 
one or two weekends each year.  In this connection, it 
appears that, based on the veteran's own reports, he did not 
consistently use hearing protection devices after service 
(see January 2003 VA examination report: "He currently works 
in construction and wears hearing protection when he thinks 
it is necessary.").

Thus, the issue in this case is whether it is at least as 
likely as not that the veteran's present tinnitus is 
etiologically related to service in Vietnam.  On that issue, 
the record presents one clinical opinion, as set forth in the 
February 2004 VA compensation and pension (C&P) examination 
report.  The examiner, who had reviewed the veteran's claims 
file, conducted an audiology test, noted both the veteran's 
reported combat action and "significant" post service 
history of occupational and recreational noise exposure, and 
as well, that the veteran is taking at least one ototoxic, 
tinnitus-producing drug and is service-connected for hearing 
loss, concluded: "It is less likely as not that the 
complaint of subjective tinnitus is due to acoustic trauma 
while in the service."

The examiner further said: "[The veteran's] significant 
hearing loss was acquired after the service and as the loss 
has worsened, the symptom of tinnitus has appeared. . . . The 
onset of the symptom of tinnitus is most likely due to the 
post service noise exposure or a combination of factors such 
as general health, neuropathy, noise exposure, and 
medications.  Other pathology cannot be ruled out based on 
today's test."  On this point, the Board notes that a prior 
examination report, dated in January 2003, reflects an 
opinion that the veteran's hearing loss may be "complicated 
by age-related factors."  

The Board is aware that the January 2003 C&P examination 
report contains an opinion that the veteran's hearing loss 
more likely than not began in service.  This opinion does 
not, however, address at all the question of whether the 
veteran's tinnitus is related to his military service.  The 
Board notes that etiology of tinnitus was not even an issue 
for consideration by that examiner, as the veteran denied 
having tinnitus in January 2003, which the examiner 
characterized as "ringing" noise.  The veteran appears to 
be contending, in his November 2004 VA Form 9, that the 
examiner inaccurately concluded he does not have tinnitus 
because he denied "ringing" noise; he claims that he did 
have in 2003, and still has, tinnitus in the form of 
"cricket," "seashell," or "buzzing" noise.  Because the 
veteran has raised the possibility that his answer concerning 
the presence of tinnitus in 2003 was inaccurate on the basis 
that he misunderstood the question asked, the Board's 
decision is not based on a conclusion that the January 2003 
report is evidence that the veteran did not then have 
tinnitus.  

Nonetheless, to the extent that it might be argued that the 
2003 opinion concerning hearing loss could be interpreted as 
supporting the claim for tinnitus, the Board notes that the 
probative value of the 2003 opinion is diminished, in terms 
of what it might indicate as to etiology of tinnitus, as it 
appears to have been based in part on inaccurate history.  
Importantly, that opinion was based on assumption that there 
was no recreational noise exposure; that assumption clearly 
is inconsistent with information documented elsewhere in the 
record.  At no time elsewhere did the veteran state that he 
did not have recreational or post-service noise exposure; the 
opposite is true.  Further, the report states that the 
veteran is not taking ototoxic medication, while the 2004 
report states that he is, although the 2004 examiner does not 
specifically identify the drug.  On this point, it is 
relevant that the 2003 examiner did not have before her the 
claims file, whereas the 2004 examiner did, as noted earlier.  
In fact, the 2004 examiner stated that the claims file was 
reviewed, and, the claims file reflects, in particular, 
private clinical records associated with the claims file 
before February 2004 referring to medications previously 
taken, one or more of which the 2004 examiner could have 
determined was an "ototoxic" drug.  Therefore, while the 
Board's decision on the tinnitus claim is based primarily on 
the negative, and sole, etiology opinion specific to tinnitus 
itself, it also finds it reasonable to conclude that, to some 
extent, the 2003 opinion also is unfavorable to the claim.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection.  
Thus, there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In January 2004, before issuing the rating decision from 
which this appeal arises, VA sent the veteran a letter 
advising him that, if he identifies the sources of evidence 
concerning his tinnitus, then VA would assist him in securing 
the missing evidence.  The letter described what types of 
evidence could be sent, to include 
non-VA medical records concerning his tinnitus, e.g., 
insurance and employment examination records.  It included 
the three basic elements of a service connection claim.  The 
letter specifically discussed requisite clinical evidence of 
a link between claimed tinnitus and active duty.  The letter 
explained that, notwithstanding VA's duty to assist in claim 
substantiation, the veteran ultimately bears the burden to 
substantiate his claim with evidence not in federal custody.  

VA did not send a letter consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of criteria on 
assignment of disability ratings and effective dates for 
degree of disability and service connection).  Nor did it 
literally comply with the "fourth element" notice 
requirement by asking the veteran to "supply everything you 
have concerning tinnitus," or something else to that effect.  
Nonetheless, it fails to find prejudice resulted.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); 38 C.F.R. § 20.1102 (2006) 
(harmless error).  The veteran was notified of what the 
requirements of service connection are as to tinnitus, and, 
even as of the September 2006 Board hearing, neither he, nor 
his representative, identified sources of missing evidence; 
nor did either state that there is such evidence, but that 
the veteran needs time to submit it or VA assistance to 
secure it.  There can be no prejudice due to lack of Dingess 
notice as degree of disability and effective dates become 
issues that must be addressed only where service connection 
is granted, and that is not the case here as to tinnitus.   

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical and personnel 
records, VA clinical records, examination findings and a 
medical nexus opinion, hearing testimony, and lay statements.  
Despite appropriate notice, the veteran has not identified 
sources of pertinent, existing evidence missing from the 
record and which he desires VA to review.  


ORDER

Service connection for tinnitus is denied.


REMAND

Service Connection - PTSD

Service connection for PTSD requires (a) specific diagnosis 
of PTSD consistent with the American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV); (b) clinical evidence of an etiological link 
between the diagnosis and an in-service stressor; and (c) 
credible supporting evidence that the stressor occurred.  
38 C.F.R. § 3.304(f) (2006).  A PTSD diagnosis is of record.  
The evidentiary gap here lies in the lack of an adequately 
corroborated PTSD stressor that supports that diagnosis.  

Here, while the veteran did serve in Vietnam from July 9, 
1966 to May 23, 1967, combat activity is not shown based upon 
the receipt of combat-specific awards.  If the evidence 
establishes combat activity based on such evidence and the 
claimed stressor is related thereto, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, and hardships of such service, then the veteran's 
lay testimony alone may establish the occurrence of the 
stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Otherwise, the law requires stressor 
verification.

The veteran reported participation in "field" activities 
that placed in him in 
combat-like situations.  He reportedly was with "L" (Lima) 
Company, 3rd Battalion, 3rd Marines, 1st Marine Division, an 
infantry regiment, and was in the south of Da Nang, at 
Alligator Alley, and also, at Marble Mountain.  He reports 
that the last seven months of his Vietnam tour was with the 
11th Motor Transport Battalion.  His duties reportedly 
included retrieval of bodies and moving injured soldiers.  He 
reports "close contact" with fire fights and the deaths of 
three friends (G.W.A.; L.R.B.; R.D.H., all with "L" 
Company, 3rd Battalion, 1st Marines) killed in action on 
October 11, 1966, when their truck hit a landmine.  He 
further reports he was on a tank on February 10, 1967, when 
an explosion "took out" the right side of a track.  He 
performed guard duty and radio watch as he was called upon to 
do in support of combat activity.  He himself fired M-14, 
"stoner," M-16, and M-79 weapons.  He also reports as a 
stressor the death of M.D., his First Sergeant, on January 
21, 1967 (PTSD questionnaire); elsewhere, he said the death 
occurred in February 1967 (VA clinical records; Board hearing 
transcript).  He further said that, in November 1967, he was 
on a convoy mission with the 11th Motor Transport Division 
when it was under small arms fire.  After returning to 
headquarters, a 3.5mm round was found lodged between the 
fender and door of the vehicle, near where he had been.                 

Also of record is a statement from a fellow Marine who 
reportedly met the veteran in July 1966, and served with him 
in Lima Company; he said that the veteran was involved in 
many "search and destroy" missions near Da Nang.  On one 
particular operation (Operation Stone), the veteran was 
instrumental in finding an enemy tunnel and was tasked with 
retrieving bodies inside, as reported in this statement.  The 
veteran himself reported that this incident occurred in 
February 1967, and that is consistent with the service 
personnel records.  Service personnel records also reflect 
the veteran's participation in multiple operations (Teton, 
Madison, Glenn, Searsey, Lafayette, and Canyon, in addition 
to Stone), all in Quang Nam province, between August 1966 and 
May 1967.  

The veteran's stressor allegations, viewed in the context of 
participation in multiple operations in Quang Nam, and the 
servicemember's supporting statement, present the possibility 
that the veteran could have experienced stress in a combat-
like environment.  Of the various reported stressor events, 
those that are key to this claim are the deaths of G.W.A.; 
L.R.B.; R.D.H., and M.D.  The RO has verified these deaths 
based on Internet materials available to the general public.  
The veteran does not actually state that he witnessed any of 
these deaths as they occurred, or that he himself saw the 
bodies after death.  Nonetheless, if there is official 
information that these individuals were attached to the 
veteran's unit at the time of their death, then a 
corroborated stressor may be established.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (corroboration of every 
detail of a stressor, such as a veteran's direct, personal 
involvement in the stressful incident, may not be necessary 
in some circumstances).  Such information should be sought on 
remand.     

Further, while this case is on remand status, the veteran has 
further opportunity to provide more detailed information 
about other stressor incident(s) that could be the subject of 
further corroboration.  For instance, body retrieval or 
"tagging" generally is not an activity that can be 
verified, unless he can identify, for example, specific 
casualties or attacks that can be verified.  Also, the 
veteran reported, at times, "contact" with fire fights; he 
may provide specific information like dates or locations 
about any such fire fight, if he is able.  Also, with respect 
to the February 10, 1967, tank explosion incident, he should 
provide, if he is able, information about who was injured, if 
any, and where the incident occurred.  Similarly, with 
respect to the reported November 1967 convoy mission with the 
11th Motor Transport Division, which reportedly was under 
small arms fire, the veteran should provide, if he is able, 
more information, such as any individuals who were injured 
and the approximate location of the incident.  Any such new 
information and additional corroboration effort based 
thereon, if warranted, would be important particularly if it 
is not established that the four individuals whose deaths 
have been verified were attached to the veteran's unit at the 
time of their deaths.

After the above actions are undertaken and after all 
additional information and records obtained as a result of 
this remand order are associated with the claims file, the 
veteran should be scheduled for a PTSD examination to 
determine: (1) whether the evidence accumulated sufficiently 
establishes a stressor consistent with 
DSM-IV PTSD criteria; and (2) if so, whether a DSM-IV PTSD 
diagnosis is warranted, and if so, whether that diagnosis is 
related to the stressor.  The sufficiency of a PTSD stressor 
is a medical issue requiring clinical examination or 
evaluation by a mental health professional.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); West (Carleton) v. 
Brown, 7 Vet. App. 70, 79 (1994).      

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Contact appropriate official sources, 
to include the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
if appropriate, to determine whether 
G.W.A.; L.R.B.; R.D.H., and/or M.D. were 
attached to the veteran's unit at the time 
of their deaths.  Unavailability of 
official information to that effect or a 
determination that any of the four 
individuals was not attached to the 
veteran's unit at the time of death should 
be documented.        

3.  Ask the veteran to supply, if he is 
able, more specific information about PTSD 
stressor events not previously supplied 
and not associated with the four deaths 
addressed above, such as names of 
casualties or wounded and specific dates 
and locations of incidents.  If he does 
provide more specific, new information 
that is conducive to further corroboration 
effort, then contact appropriate official 
source(s) as warranted for additional 
corroborating information.  

4.  Ensure that any additional, and more 
contemporaneous, VA clinical records are 
associated with the claims file.  

5.  After completing the above, and 
ensuring that all new evidence and 
information obtained as a result of the 
above directives are associated with the 
claims file, schedule the veteran for a VA 
PTSD examination.  The examiner should be 
notified of any verified incident that is 
claimed to be a stressor.  The examiner 
should specifically indicate whether any 
of the verified stressor incidents is 
sufficient to be a PTSD stressor 
consistent with DSM-IV.  If so, the 
examiner should also determine whether the 
veteran meets the criteria for a PTSD 
diagnosis consistent with DSM-IV on the 
basis of any established stressor, which 
should be specifically identified.  

6.  Readjudicate the claim based on a 
review of the entire record.  If the 
benefit sought remains denied, then issue 
a Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond to it.  Then, if 
in order, forward the appeal to the Board 
for further review.  

The failure to appear for a VA examination, if scheduled, 
could result in a denial of the claim unless good cause is 
shown.  38 C.F.R. § 3.655 (2006).  The veteran has the right 
to submit additional evidence and argument on the matter(s) 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


